Case 3:19-cv-01590-GTS-ML Document1 Filed 12/20/19 Page 1 of 21

    

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YOUR

 

MRS. THERESA A. LOGAN

Plaintiff, Civil Action No.3 19 € V (570
BE 5 |
V.
Complaint
TOWN OF WINDSOR, NEW YORK / te ittinesns

NEW YORK MUNICIPAL RECIPROCAL
INSURANCE COMPANY,

ROBERT BRINKS, SNOWPLOW TRUCK DRIVER
GREGG STORY, WINGMAN FOR SNOWPLOW TRUCK BLADE

 

Defendants
APPEARANCES: OF COUNSEL:
FOR PLAINTIFF: FOR DEFENDANTS:
MRS. THERESA A. LOGAN, PRO SE ATTORNEY JAMES P O’BRIEN
50 Williams Road COUGHLIN & GERHART LLP
Windsor, New York 13865 P O BOX 2039 BINGHAMTON,

607-655-1853 NEW YORK, 13902-2039
Case 3:19-cv-01590-GTS-ML Document1 Filed 12/20/19 Page 2 of 21

BODY

I. Plaintiff states, “the Federal District Court has Jurisdiction over
plaintiffs claim for several reasons“. The number 1 reason is, Plaintiff is a
resident of Broome County. Also the “Vehicle & Traffic Law for New York
State s1103 (by”, is when the Conduct of the Snowplow Operators is judged
to be, Drunk Driving while plowing a road or, “RECKLESS DISREGARD”.
“RECKLESS DISREGARD”, Is a, “Deliberate Decision To Ignore A Likely
Harm”.

I. Hence, plaintiffs rights occurred within the boundaries of the
District of Broome County, were she’s resided for the last 12 years, in the
Town of Windsor, New York. Less than 20 miles from
Binghamton, New York. The Federal Court, Unbeknown to plaintiff at that
time. Plaintiffs attorney also dismissed from her case at a discovery hearing
when she was forced to take over her case pro se., in May 15, 2015
Plaintiff was seeking representation from over 20 attorneys, but to no avail.
Page-A. Plaintiff Submitting complaints/Briefs, twice to each of the
following Courts, Supreme Court Binghamton, N.Y., Appeals Appellate
Court, Albany N.Y. Court of Appeals, Albany N.Y. Appeals Court New York

1
Case 3:19-cv-01590-GTS-ML Document1 Filed 12/20/19 Page 3 of 21

City and the Supreme Court of the United State in Washington D.C.,

with the last two Courts, claim Denied, even after being granted IFP given
to the plaintiff by Majistrate Justice Peebles and Justice Suddaby, Page-

B. Plaintiff was told by both of the last 2 courts “they don’t except IFP.
Plaintiffs claims were both denied Pages C and D. A friend, told plaintiff
about Federal Court. Plaintiff states “the respect and concern she’s received
is phenomenal!” This is also why the plaintiff feels the Federal Court is the

proper Venue.
Case 3:19-cv-01590-GTS-ML Document1 Filed 12/20/19 Page 4 of 21

PARTIES TO THE ACTION

I. Plaintiff spoke with town supervisor, at that time, Randy Williams
and 3 other gentlemen from the towns committee at a 4:00pm meeting at the
town hall. Regarding the Complaint against the Town of Windsor, located
at 124 Main Street Windsor, New York 13865. Pages E and F

II. Mr. Persaud, the insurance Adjuster, for The Towns Insurance
Company, New York Municipal Insurance Reciprocal, Insurance Company.
333 Earle Ovington, Boulevard Suite 505 Uniondale New York 11553-3624,
Plaintiff spoke with Mr. Persaud, the insurance Adjuster on 2 occasions.

Ill. Mr. Robert Brinks, Driver of approximately 50-70 thousand pound/
20 ton snowplow truck loaded with rocksalt. Employed by Town of
Windsor. Plaintiff does not have access to defendants address. Their
Attorney James P. O’Brien does at Coughlin & Gerhart LLP Attorneys and
Counselors P.O. Box 2039 Binghamton, NY 13902-2039.

IV. Mr. Gregg Story, snowplow truck wingman, operating 3 foot by
12 foot steel snowplow truck blades (approximately). Employed by the
Town of Windsor. Plaintiff does not have access to defendants address. their
Attorney James P. O’Brien, Coughlin & Gerhart LLP Attorneys and

Counselors P.O. Box 2039 Binghamton, NY 13902-2039.
3
Case 3:19-cv-01590-GTS-ML Document1 Filed 12/20/19 Page 5 of 21

FACTS TO SUPPORT PLAINTIFFS CLAIM

I. Plaintiff states, “on the night before the day in question, there had
been a severe winter snowstorm. Leaving about 12-16 inches of snow“. Not
4 inches as stated by the defendantsPg.G-H. The plaintiff was parked on her
property, in front of her driveway, next to Williams Road. Not “parked in the
Road” as stated by the defendants. At approximately 6:00 am, not 7:00am as
stated by the defendants, plaintiff left her home walking up her driveway to
her car, headed for work, like she’d done hundreds of time before.

II. Plaintiff was clearing snow off her car from the snow storm from the
previous day. Plaintiff heard the sound of the snowplow truck, plaintiff
looked up, to see the truck traveling past her, on the opposite side of
Williams Road at a “Fast rate of Speed“, when the Towns speed limit is
posted at 30 MPH. Mr. Robert Brinks snowplow truck driver made eye
contact with plaintiff, as he drove past her.

HI. Plaintiff was just about finished clearing the snow from her car and
ready to leave when suddenly she looked up again only to see the truck,
Driven by Mr. Robert Brinks, Blade down, Operated by Mr. Gregg Story,
driving at a high rate of speed and driving straight towards plaintiff.

Defendant Robert Brinks, Driver of the 50-70,000 pound/20ton Truck, “No

4
Case 3:19-cv-01590-GTS-ML Document1 Filed 12/20/19 Page 6 of 21

Flashing Lights“. Page-I

IV. Defendant Gregg Story, Wingman, in charge of the 3 foot by 12 foot
(approximately) Snowplow Blade in the Down Position, pushing, snow,
rock salt and gravel down Williams Road at a fast rate of speed. As plaintiff
turned her back to the road, so as not to get hit in the face, unfortunately her
body, from neck to mid thighs was plummeted with snow, rocksalt and
gravel.

V. Both Defendants hopefully in knowledge of ‘State and Federal Law
1103-1105“ Vehicle and Traffic, Title 7 states, “rules of the road”. State
“reckless and disregard for the safety of pedestrians, traffic law 1103 B.
Also Article 23, 1100-1105 “obedience too and effect of traffic laws, by not
treating “city streets or town roads” as though they were plowing on the
Highway, where they are bound to see families, pedestrians, including
school buses, children, leaving their homes and accessing the streets to get
to their destinations during the day. Defendants not driving, the speed limit
of 30 miles per hour as the Signs on the roads in the Town of Windsor
clearly shows. However, Both defendants operating the snowplow truck as

if they are removing snow as they do on the Highway.
5
Case 3:19-cv-01590-GTS-ML Document1 Filed 12/20/19 Page 7 of 21

VI. In plaintiffs opinion, both defendants purposely put plaintiff in
imminent danger which has caused plaintiff, permanent emotional, mental
and physical damage, now and in the future.

VII. Both defendants, Violating Federal Law 1103, by driving as though
defendants were clearing snow on a “Highway Road” as opposed to driving

and clearing off snow from “City Streets and Town Roads“.

XIII. However, Town of Windsor Insurance company has paid for
plaintiffs, Cervical Fusion in March 2014, on the right side of plaintiffs
neck, leaving a 2.5 inch scar, causing range of movement to plaintiffs neck
to be minimal and extremely painful.

[X. Also, 2 months later, surgery on plaintiff’s lower back May 2014,
leaving a 6.5 inch scar were plaintiff’s muscle in her lower back has now
Atrophy (stiffened) because the Town of Windsor’s “No Fault”, Insurance
company has refused to pay for physical therapy for the last 5 years since
plaintiffs surgery. Page-J

X. Plaintiff can’t afford to pay for therapy and has been in chronic
pain and discomfort daily. Plaintiff has tried to do physical therapy at home,
still using her back brace for stability and using her cane for balance.

However, plaintiff truly needs to see a physical therapist for therapy.
6
Case 3:19-cv-01590-GTS-ML Document1 Filed 12/20/19 Page 8 of 21

XII. Plaintiff has also suffered from the side effects of the medicine
cymbalta, causing long and short term memory loss. In 2014 Plaintiff was
rushed to Lourdes Hospital where she spent 8 days due to severe confusion,
pain and side effects from the medicine. Lourdes Hospital Bill for that week
was $13,00.00 dollars. The bill was paid in full for by the Our Lady of

Lourdes Hospital, in Binghamton, New York.
Case 3:19-cv-01590-GTS-ML Document1 Filed 12/20/19 Page 9 of 21

STATEMENT OF RELIEF SOUGHT

I. Plaintiff, was forced to resign from her job as a Certified Surgical
Technologist after over 40 years in the medical field, with 20 of those years
working in the Operating Room. Plaintiff had worked only 5 years at our
Lady of Lourdes Hospital, in Binghamton, New York. Feb 6, 2013 plaintiff
was forced to resign from the job she loved so much.

II Plaintiffs annual income was $33,446.40 dollars not including overtime
or being on-call. Plaintiff has all but depleted her retirement saving with
Fidelity Investments 401K. Plaintiff, out of pocket, to date, with some of her
medical bill total, $1,316.04. Remaining medical bills, total $9,441.34.
Plaintiff has been paying $25.00 a month in order to keep bills from being
sent to collections.

III. Even though Plaintiffs original lawsuit submitted by her former
attorney was set at $209.000.00 dollars, Plaintiff has been more than willing
to negotiate and mediate for a lower amount, as she has tried to do, with no
response from defendants attorney or the towns insurance adjuster. Plaintiff
is asking for the Courts decision on what they feel is a fare amount.?

IV. Plaintiff is asking for Pain and Suffering, Negligence on the drivers
and wingman side for Tort and Negligence in the operation of a snow plow

truck, loss of employment, lost of wages.

o
Case 3:19-cv-01590-GTS-ML Document1 Filed 12/20/19 Page 10 of 21

VI. Plaintiff also needs to state, “Defamation of Character“, from the
defendants own attorney, James P. O’Brien, submitted in court documents.
Stating “plaintiff has bone degeneration, arthritis, and other pre-existing
medical issues“. He also stated that “plaintiff only resided at her home

for 6 months“.
VII. Plaintiff has not been diagnosed nor does she have any of the

symptoms, stated by attorney O’Brien. Also plaintiff had been living at her

residence for 3.5 years.

Sincerely and Respectfully,
Weve. U Ren

Mrs. Theresa A. Logan Pro Se

50 Williams Road

Windsor, New York 13865 Cxtory me, personaly enacureg
607-655-1853 ~ €h¢ 3A Aww Log as) ary

Tee yet t dy
Swen ig alors mma this AO Pruity

ot Dee ub Jere 3019

jf olf

Jean M. Wahi
Notary Public, State of New York
Qualified in Broome County
_ No. 01WA4816119 F-~
9 Commission Expires July 31, 20

may
Case 3:19-cv-01590-GTS-ML Document1 Filed 12/20/19 Page 11 of 21

WEREFORE, petitioner demands judgement against the defendants as
follows: A judgemwnt to resolve the motion for rehearing against, The
Town of Windsor, New York, New York Municipal Reciporcal Insurance
Company, Robert Brinks and Gregg Story, and all future issues in regard to
this case shall be refered to this Court.

Versa Laan

Mrs. Theresa A. Logan Pro Se

State of New York, County of Broome:

Mrs. Theresa A. Logan, being duly sworn, says: I am the Petitioner in the
within action for a motion for rehearing, I have read the forgoing complaint
And know the contents ar true to my own knowledge except as to matters
therein stated to be alleged upon information and belief.

Sworn to before me on:12/20/2019 Se tae ke Lag,

Mrs. Theresa A. Logan Pfo Se

CERTIFICATION BY PETITIONER

STATE OF NEW YORK, COUNTY OF BROOME

I, the undersign Petitioner, Theresa A Logan, Pro Se,on my behalf the above
paper is submitted. I HEREBY CERTIFY TO THE COURT UNDER

PENALTIES OF PERJURY THAT I have no knowledge that the substance
of the submission therein is false.

Dated:12/20/2019 Hl, Ah
772

Mrs. Theresa A. Loganfro Se
10

 

 

No. 01WA4816119
Commission Expires July 31, Ar

LM Jean M. Wahl
Notary Public, State of New York
Qualified in Broome County
Case 3:19-cv-01590-GTS-ML Document1 Filed 12/20/19 Page 12 of 21

"Attorneys | spoke with and their phone numbers...’
1. Rochell Inger (Spring Valley NY)

2. Joe Stanley (Binghamton, NY)

3. Alexander & Catalano

4. Lochman & Gordon

5.Cellio & Barnes

6. Finkelstein & Partners 855-207-3030

7. Hinman, Howard & Kattell

8. Schimmerting (New York City)

9. Mrs. Westlake (Syracuse NY) Defrancino 315-479-9000
10. Barista 607-724-8529

11. Jim Reed (Elmira NY) 607-733-8866

12. David Gross 607-746-2193

13. Kenny & Kenny (Syracuse NY) 315-471-0524

14. Meagher & Meagher 570-278-3660

15. John Hochfelder 607-231-9775 Refered by Wayne Chariff
16.Tom Shiverling 607-231-9775

17. Blacklawyers.com

18. Remy Perot (refered by Assistant D-A Karin)

19. Attornery Mihalkovic (Endicott, NY) 607-754-0500
20. Frank O'Connor 570-879-2534 refered by Kim Hall

2, *Also spoke with Cindy Gary Broome County...
38 DEFRANCISCD & FALGIATAMO LAW FILM
23. THE COCHRAN Fiem
IA. CIUGE Baum HEdLUV LAY
25 BAUM HEDLUWD
[Q-191-/F Qe. fet2e Catan lao -

PaGe-A
*

Case 3:19-cv-01590-GTS-ML Document1 Filed 12/20/19 Page 13 of 21

“ 19-143 Logan v. Town of Windsor/New York Munic

General Docket

Court of Appeals, 2nd Circuit

 

Court of Appeals Docket #: 19-143

Nature of Suit: 3360 TORTS INJUR Y—Other Personal
Logan v. Town of Windsor/New York Munic

Appeal From: NDNY (SYRACUSE)

Fee Status: IFP Granted

Docketed: 01/11/2019
Termed: 04/26/2019

 

Case Type Information:
1) Civil
2) Private
3) -

 

Originating Court Information:

District: 0206-5 : 18-cv—593
Trial Judge: Glenn T. Suddaby, U.S. District Judge

Trial Judge: David E. Peebles, U.S. Magistrate Judge

Date Filed: 05/18/2018
Date Order/Judgment: Date Order/Judgment EOD:
12/17/2018 12/17/2018

Date NOA Filed:
01/11/2019

Date Rec'd COA:
01/11/2019

 

Prior Cases:
None

Current Cases:
None

 

Panel Assignment: Not available

 

 

PAGE -B

Docket as of 06/05/2019 12:33:15 PM

page 1 of 4

 
Case 3:19-cv-01590-GTS-ML Document1 Filed 12/20/19 Page 14 of 21

Supreme Court of the United States
Office of the Clerk
Washington, DC 20543-0001

Scott S. Harris
Clerk of the Court

December 9, 2019 (202) 479-3011

Ms. Theresa A. Logan
50 Williams Rd.
Windsor, NY 13865

Re: Theresa A. Logan

v. Town of Windsor, New York, et al.
No. 19-5156

Dear Ms. Logan:

The Court today entered the following order in the above-entitled case:

The petition for rehearing is denied.
Sincerely,

Sell &. Yous

Scott S. Harris, Clerk

fage~C
Case 3:19-cv-01590-GTS-ML Document1 Filed 12/20/19 Page 15 of 21
Case 19-143, Document 34, 06/05/2019, 2580477, Pagel of 1

TEEROEES PES
ma oe

  

N.D.NLY.
18-cv-593
Suddaby, C.J.
Peebles, M.J.
United States Court of Appeals
FOR THE
SECOND CIRCUIT

At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
in the City of New York, on the 26" day of April, two thousand nineteen.

Present:
Amalya L. Kearse,
Rosemary S. Pooler,
Richard C. Wesley,
Circuit Judges.

 

Theresa A. Logan, FKA Theresa A. Odejimi,
Plaintiff-Appellant,
v. 19-143
Town of Windsor, et al.,

Defendants-Appellees.

 

Appellant, pro se, moves for appointment of counsel. The Court also construes the motion to
seek leave to proceed in forma pauperis. Upon due consideration, it is hereby ORDERED that
the metion is DENIED and the appeal is DISMISSED because it “lacks an arguable basis either in
law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989); see also 28 U.S.C. § 1915(e).

FOR THE COURT:
Catherine O’Hagan Wolfe, Clerk of Court

  
   

A True Copy
Catherine O'Hagan

_ United States Coup}

‘eX
MAND
Case 3:19-cv-01590-GTS-ML Document1 Filed 12/20/19 Page 16 of 2L- ~ ---

Main identity

From: "Theresa" <csttao@dishmail.net> “
To: "SUSAN" <SMA1029@VERIZON.NET> ™
Seni: Monday, March 28, 2071 4:35 PM me
Subject: Fw: snowplow (INCIDENT RE: THERESA A. ODEJIMN

-— Original Message —--

From: Therese

To: Randy Wiliams

Sent: Sunday, March 13, 2011 11:38 PM .
Subject: snowplow" .

Sent: Sunday, March 13, 2017 11:23 PM
Subject: snowplow
March 14, 2011

ne
Re: Theresa Odajimi and County Snow Plow Truck Incident

Dear Randy Williams/Gentlemen,

| am sending this letter in regards to our meeting held on Wednesday March 9, 2011 at approximately 3:45 p.m. at
Windsor Town Court Hall.

 

As | stated that day, to Mr. Williams and 3 other gentleman that attended the meeiing , | was clearing snow from
ray car (Monday morming March 7, 2011)

that was parked on the roadside in front of my property at 50 Williams Road Windsor, New Yori 13865. At 6:15
a.m. (itwas daylight) a large snow plow truck passed me

on the opposite side of the road accross fron me, | stopped shoveling for a moment and looked up, | saw the
driver and | know he saw me. | then continued to shovel

So as io clear the snow from my car and head off to my current job at Lourdes Hospital in Binghamton, N.Y. After
15 minutes (about 6:30 a.m.) | again heard and saw the snow plow truck
see

and looked up te see the truck head towards me. | didn't have but a few seconds to think “what should | do
nesc"...as the truck was coming ai an incredible fast rate of speed!

At first | thoughi for sure that the driver would possibly bear to the left so as not to “bury me” and my car in the
snow.

Then i thought as fast as he is coming towards me perhaps | should get in my car for saiety reasons, however,
had}

of gotten into my car the only way | would of been able to get out would of been to climb out of my car window. Ai
this point | became very frightened! The truck was coming very fast... | went

— around to the front of my car near the headiighis, i turned my back toward the road facing my property (so as not
to get hit in the face and to protect my eyes) in hope

the driver would have some compassion and veer io the lait so as not io throw snow, gravel and rock salt on me.

fag E-E. an 6/15/2013

Pints
Case 3:19-cv-01590-GTS-ML Document1 Filed 12/20/19 Page 17 offage 2 ot z

The driver came at me “full force” possibly 45-50 mph (if not faster).

The impact of the snow, rock salt and gravel hit me in the back of my head, neck, back and lower forse. !t hit me
at such a fast speed/rate | had snow, gravel and salt in my pockets.| stood there for

@ minute or so in shock at what had just transpired. In total disbelief that this individual had absolutely no
compassion for “human life". | said a prayer for myself and the driver. i shook the snow, gravel

and salt off myself and removed the snow, gravel and salt from my pockets. Once again | began to shovel the
snow from around my car. Again, !| heard the snow plow truck approaching on the opposite

side of fie road, yet again, maybe 15 or so minutes later. | stopped shoveling and looked up ai the driver and
another man sitting next to him in the truck. | reached out my hand and pointed my finger

up to him. The driver waved at me and began io laugh. Once again, |! was shocked at his behavior. All could
think of was | just want to get myself and my car out of there before he returned.

{ finally got enough snow removed and | drove off to work. | am supposed to be at work by 7a.m., however I didn/t
arrive until 8:45a.m. | drove to work in a nervous shakey state of mind.

| worked Monday and Tuesday feeling a lot of discomfort in my neck and lower back. (1 told several of my co-
workers, my mom, and my fiance’what had happened that morning).

{ did not sleep very well on either one of those nighis and by Wednesday moming around 11 a.m. | toid the
charge nurse what had happened. She had me call my primary care doctor. | went to see him

immediately. Upon his examination he felt swollen muscles in my neck and lurnbar area of my veriabre. | filled a
prescription for anti-inflammaiory pills. X-rays have alse been taken.

In conclusion, my concern for the safety of myself as well as the community of Windsor, N.Y. this matter should
be investigated by caring and compassionite indivduals.! would also like to add it would

be greatly appreciated if you would noiifly me of you findings.
Thank you for your time
Sinerely,

Theresa A. Odejimi

prge Cc fein Ted

8/15/2013,
.

 

 

. + VL
Case 3:19-cv-01590-GTS-ML Document1 Filed 12/20/19 Page 18 of

+

* Since 1 July snowfall 105.1 65.4

Snow Depth 0.00 in
. Sea Level Pressure

~ Sea Level Pressure 30.03 in
Wind
Wind Speed 13 mph (NNW)
Max Wind Speed 29 mph
Max Gust Speed 38 mph
Visibility 4 miles
Events Fog , Snow
ATTORNEY GRUBER

T = Trace of Precipitation, MM = Missing Value Source: NWS Daily Summary

Certity This Rerart
History Location

Trip Planner

Search our historical database for the weather conditions in past yeers. The resuits will heip you decide how hot, cold, wet, or windy it vill ba!

> "DAY IN QUESTION "'

Radar Archive

! é | Views Animated Redar Loco
. ‘Fee: This image may take a moment to generate.

Local Photos

 

 

 

i; Normally a rather busy road

 

  
 

~~.

 

Trees fHDR}
fa4%% The last of the series. Thank you all again for ail the support, comments, and ratings =)

es March 7 2021 snow storm
“= | Huge snow drift behind my wifes car. Took all day to dig cut to get it out of the driveway.

 

 

 

i March 7.2011 snow storm

"| There was 3ft ~ 4% drifts in my driveway after the march 7 snowstorm hit nystate.

Heart
The main draq through town

 

* snowed in in ithacs MY

: We got a foot and a half last night March 7, 2011

in Backvard (HDR}

“i Thave been looking at some of my photos lately and wondering just how I cen make them "pop".

7 Perched
if. +4 Thank you everyone for the comments and thanks for the AC/ViP =) I got more photos coming! This one Caught my eye at the last second...

Ligit Utrinstarahocns

Astronomy

Rise Sez
Actual Time 6:29 AM EST 6:00 PM EST
Guil Twilight 6:01 AM EST 6:28 PM EST

Nautical Twilight 5:29 AM EST 7:01 PM EST
Astronomical Twilight 4:56 AM EST 7:33 PM EST
Moon 7:14 AM EST (3/7)9:04 PM EST (3/7)
Length Of Visible Light 12h 26m

Length of Day 1th 30m

Waxing Crescent, 7% of the Moon is Uluminated

Mar 7 Mar 12 Mar 19Mar 26 Apr3
Waxing CrescentFirst QuarterFult Last QuarterNew

Misty Saironginy
_—, Hourly Observations

‘Time (EST) Temp. WindchillDaw SointhumidityPressureVisibilityWind DirtYind SpeedGust SpeedPrecipEvents Conditions
sZ:5L AM 23.2°F3.9°F 19,.4°F 93% 25.77 in02mi Noth 265mph 36.8mph 0.02 inFog —_ Light Freezing Fog
12:53AM 21.9°FS.1°F 19.0°F  g9o% 29.84 in 0.2mi North 25.3mph 36.8 mph 0.02 inFog Light Freezing Fag

LQ7AM = QL2°RAS°F = 10.4°F = 93% «= 38.76 in Omi North 242mph 345 mph 0.03 inFog Light Freezing Fog

~ page Gb 8/15/2013

   
Case 3:19-cv-01590-GTS-ML Document1 Filed 12/20/19 Page 19 of Rabe 1 oro

Nain Identity

From:
Te:
Sent: Sunday, November 20, 2011 2:53 PM
Subject: Fw: weather report 3-6-11

“Theresa" <csttao@dishmail.net>

“RON BENJAMIN” <RONBENJAMINLAW@STNY.RR.COM>

PLEASE NOTICE THE AMOUNT OF SNOW THAT FELL THAT DAY (7.70 INGHES), ALMOST 8 INCHES! WHEN 1 WENT OUTSIDE
THAT MORNING THE SNOW WAS ALMOST UP TO THE HANDLE ON MY CAR DOOR. ONCE AGAIN THAT DOES NOT
INCLUDE THE SNOW THAT WAS ALREADY ON THE GROUND BEFORE THE SNOWPLOW TRUCK PLOWED THE MORNING
OF MARCH 7, 2011. FROM MEMORY | ESTIMATE ABOUT 4 1/2 FEET POSSIBLY MORE. PLEASE CHECK OUT THE PHOTOS

BELOW ALSO!
THANKS,

THERESA A. ODEJINI
Subject: weather report 3-6-11

Sunday, March.6, 2011 -
Sunday, March 6, 2011

« Previous DayNexi Day »

Daily Weekly Monthly Custom

View Current Conditions

   

Temperature

Mean Temperature 36 °F
Max Temperature 48 OF
Min Temperature 23 °F
Degree Days

Heating Degree Days 29

Month to date heating degree days219
Since i July heating degree days 5475
Cooling Degree Days 0
Month to date cooling degree days 0
Year to date cooling degree days 0

Moisture

Dew Point 31 OF
Average Humidity 90
Maximum Humidity 100
Minimum Humidity 80
Precipitation

Precipitation 1.25 in
Month to date precipitation

Year to date precipitation
SHOw
now,“
th to date snowfall
Since 1 July snowfall
snow Depth

Sea Level Pressure

 

Average

29 °F
37 °F
2i OF

60 °F (2009)
-2 °F (2007)

36
221
5462
0

0

0

0.09 in
0.54
5.58

1.25 in (2011)

0.50in 6.80 in (1999)
3.0
64.9

Sea Level Pressure 29.92 in

Wind

Wind Speed 16 mph (NNW)
Max Wind Speed 28 mph

Max Gust Speed 40 mph

Visibility 2 miles

Events Fog , Rain , Snow

T = Trace of Precipitation, MM = Missing Value Source: NWS Daily Surnmary

age? Ht

8/15/2G13
ie
af

 
Case 3:19-cv-01590-GTS-ML Document1 Filed 12/20/19 Page 21 of 21

NEWYORKNEUROSURGICAL, PLLC

STEVEN K. JACOBS, M.D., Ph.D.
4 Lafayette Court
Fishkill. NY 12524
Tel. (845) 896-9200
Fax (845) 896-3262

 

June 1, 2016
Re: Theresa Logan
To Whom It May Concern:

Theresa Logan is a patient under my care. She was involved in a serious accident involving snow
gravel coming off of a truck on March 7, 2011.

As a result of this accident the patient incurred a herniated disc at C3-4 and C5-6. She underwent
an anterior cervical discectomy and fusion at C3-4 and C5-6 performed by me on March 12, 2014.
In addition, as a result this accident she developed lumbar stenosis and underwent lumbar spine
decompression performed by me at L4-5 and L5-S1. This Surgery was performed on May 28, 2014.

lt has come to my attention that the patient hasbeen told that the cervical spine injury was pre-
existing and related to pre-existing degenerative disease. This is not the case. | am not aware of
any diagnostic study, i.e., an MRI of the cervical spine or CT scan of the cervical spine indicating
that the patient had a herniated disc at the C34 level or C5-6 level prior to the accident in March of
2011. | believe that the herniated discs that were removed at the time of surgery were a direct
result of the accident occurred of March 7, 2011.

Similarly, | am not aware of any diagnostic study i.e., an MRI of the lumbar spine or a CT scan of
the lumbar spine indicating the patient had lumbar stenosis prior to the accident in March of 2011.
The patient had an x-ray of the lumbar spine performed in March of 2008 which demonstrated
degenerative disease A simple x-ray of the lumbar spine is not a study that can indicate the
presence or absence of stenosis which the patient clearly did have on an MRI study following the

accident in 2011. ! believe that the lumbar spine decompression was necessitated by the accident
that occurred in March of 20114.

Sincerely,

D Mffoeat=—

Electronically signed by Steven K. Jacobs, M.D., Ph.D. on 06/01/2046 at 2-43 pm

Steven K. Jacobs, M.D., PhD.

Page ~. | yy
